Citation Nr: 1540860	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2013, the Veteran was afforded a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

In August 2013, the Board remanded this case for additional development on the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for sleep apnea.  Thereafter, in a July 2014 rating decision, the RO granted entitlement to service connection for an acquired psychiatric disorder and assigned a disability rating of 100 percent effective from June 24, 2008.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, so it is no longer before the Board.  

Regarding the issue of entitlement to service connection for sleep apnea, the Board finds that there was not substantial compliance with its August 2013 remand directives; thus, it may not proceed with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

As noted above, the Board remanded this case in August 2013, in part, to provide the Veteran with a VA examination in order to determine the etiology of the Veteran's diagnosed sleep apnea.  The Board directed the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related to the Veteran's period of service from October 1988 to September 1993, to include a tour of duty in Southwest Asia/Operation Desert Storm in 1990-1991, and/or exposure to any environmental hazards therein.  The Board specifically directed the examiner to "consider, and comment as necessary, on the service treatment records; the VA clinic records showing diagnoses of snoring and sleep problems as early as 2007; and the Veteran's statements, and those of his wife, attesting to onset of sleep problems in-service and ongoing sleep problems since service."  The Board also directed the examiner to provide an opinion as to whether the Veteran's sleep apnea was (1) caused by or (2) aggravated by an acquired psychiatric disorder.  

The Veteran was afforded a VA examination in January 2014.  After reviewing the claims file and examining the Veteran, the examiner opined that "[i] t is less likely than not to a probability of  <50% that [V]eteran's sleep apnea is related to environmental hazards exposure in SW Asia during active duty."  The examiner's rationale for his negative nexus opinion was that there are no references in the literature to support an association between sleep apnea and exposure to environmental hazards and that the Veteran "endorsed symptoms compatible with OSA prior to deployment."  

As to secondary service connection, the examiner opined that the Veteran's sleep apnea was less likely than not caused by or aggravated by a psychological disorder because "there is lacking in the literature any support for worsening which is known to be due to or related to psychological conditions."

Upon review, it is clear that the January 2014 examiner did not adequately address all of the questions specified in the August 2013 Board remand.  Although the examiner provided an opinion with rationale to the narrow question of whether the Veteran's sleep apnea was caused by environmental exposures during his Southwest Asia deployment, the examiner did not provide an opinion as to whether the Veteran's sleep apnea otherwise had its onset in or was otherwise related to his active duty service.  Additionally, while the examiner provided a rationale for the opinion that the Veteran's sleep apnea was not aggravated (i.e. worsened) by an acquired psychiatric disorder, the examiner did not provide a rationale for the opinion that the Veteran's sleep apnea was not caused by an acquired psychiatric disorder.  Moreover, the examiner did not appear to consider, or comment on, the Veteran's or his wife's lay statements, as directed by the Board in its August 2013 remand.

In light of these deficiencies, an addendum opinion was requested by the AMC in May 2014.  In June 2014, the January 2014 examiner clarified that "if one is diagnosed with PTSD it does not mean he or she will have sleep apnea or vice versa.  There is no cause nor effect, and no nexus, between these two conditions.  This examiner disagrees...that the 01/28/2014 C&P exam was an insufficient exam for VA rating purposes."  The Board notes that the Veteran was subsequently granted service connection for unspecified depressive disorder with anxious distress.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the claim must again be remanded so that remedial compliance with the Board's August 2013 remand can occur.  

Lastly, as the record indicates that the Veteran receives ongoing VA treatment for sleep apnea, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for sleep apnea dated from February 2014 to the present.

2. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the January 2014/June 2014 examiner, to determine the etiology of the Veteran's sleep apnea.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should address the following:

(a) Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed sleep apnea is etiologically related to, or had its onset during, the Veteran's active military service.  

In providing this opinion, the examiner is asked to consider, and comment on, the service treatment records; VA treatment records showing diagnoses of snoring and sleep problems as early as 2007; and the Veteran's statements, and those of his wife, attesting to onset of sleep problems in-service and ongoing sleep problems since service.

(b) Regardless of the response to question (a), offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that obstructive sleep apnea is (i) caused or (ii) aggravated (permanently increased in severity beyond the normal progression of the disorder) by the Veteran's service-connected unspecified depressive disorder with anxious distress.

In providing this opinion, the examiner is asked to consider, and comment on, a March 2008 VA treatment note indicating that PTSD may be contributory to the Veteran's sleep apnea, as well as the Veteran's and his wife's statements.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

